Title: To James Madison from William Pinkney, 29 December 1808
From: Pinkney, William
To: Madison, James



private
Dear Sir
London, Decr. 29, 1808.

Upon comparing the Copy of the order in Council of the 21st. instant, as delivered to me by Mr. Canning on Saturday last (for his Official Letter did not in Fact enclose any Copy) with the Copy published in the Courier of last Night and the Gazette of Tuesday last, it appears that the Words "until further order shall be made therein" are in my Copy omitted.
I have enquired into the Practical Effect of this order, & it wd. appear to be this.  American Productions, passing through B. Ports were not subject to Export Duty if they went on in American or British Bottoms but if they went on in Pappenburg or other Bottoms it wd. seem they were.  The present order takes away this Discrimination!!!
As to Cotton, it was I think regulated by a separate Act, to which this Order does not profess to relate.  At any rate that Article stands exactly as it did.  I have the honour to be with the highest Considn. & Esteem Dr. Sir, Your most Ob Hble Servt.

Wm Pinkney

